Citation Nr: 0101794	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle disability prior to August 1, 1993.

2.  Entitlement to a rating in excess of 10 percent for left 
ankle disability prior to August 1, 1993.  

3.  Entitlement to a compensable rating for right ankle 
disability subsequent to July 31, 1993.  

4.  Entitlement to a compensable rating for left ankle 
disability subsequent to July 31, 1993.  

5.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with degenerative changes.  

6.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.  

7.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability.  

8.  Entitlement to a compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in January 1983 after more than 22 years 
of active service.  

This matter came to the Board of Veterans' Appeals (board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The veteran 
testified before a hearing officer at the RO in August 1994.  

In November 1996, the Board dismissed the claim of 
entitlement to a compensable rating for bilateral hearing 
loss and remanded several other issues to the RO.  Among 
those was the issue of entitlement to a compensable rating 
for scars from removal of cysts from the left and right 
axillae, neck and left flank.  In a rating decision dated in 
April 2000, the RO characterized the issue as evaluation of 
sebaceous cysts, both axillae, neck and left flank and 
granted a 10 percent rating effective from April 1990.  The 
RO issued a supplemental statement of the case that included 
this issue.  Thereafter, the veteran stated that he is 
satisfied with the 10 percent rating and withdrew his appeal 
on this issue.  

In the November 1996 remand, the Board noted that the RO had 
granted service connection for degenerative changes of the 
right knee in an October 1994 rating decision and that the 
veteran disagreed with the assigned noncompensable rating.  
The Board requested that the RO issue a statement of the case 
(SOC) on the issue of entitlement to a compensable rating for 
right knee disability.  The RO issued an SOC in early 
November 1998.  In January 1999, more than 60 days after the 
date of the letter forwarding the SOC, the veteran filed a VA 
Form 9 concerning his right knee and requested a travel Board 
hearing at the RO.  In a rating decision dated in December 
1999, the RO awarded a 10 percent rating for the veteran's 
right knee disability.  In December 1999, the RO issued a new 
SOC explaining that the November 1998 SOC was materially 
deficient in that it did not consider all available evidence 
concerning the right knee.  The RO stated that the prior SOC 
was void and that in order to perfect a timely appeal 
concerning the evaluation for right knee disability, the 
veteran was required to submit a substantive appeal within 60 
days of the date of the December 1999 SOC.  As there is no 
indication that the veteran responded to the December 1999 
SOC, the Board assumes that the veteran is satisfied with the 
currently assigned 10 percent rating and has dropped his 
request for a travel Board hearing.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.  

2.  Prior to August 1, 1993, the veteran's right and left 
ankle disabilities were manifested primarily by complaints of 
ankle pain on use; examination showed no defect, deformity or 
instability of either ankle; range of motion of each ankle 
was normal.  

3.  Medical evidence for consideration of reduction of the 
ratings for left ankle and right ankle disabilities to be 
effective August 1, 1993, did not include an examination as 
full and complete as those upon which payments were 
authorized or continued.  

4.  Since July 30, 1993, the veteran's left and right ankle 
disabilities have been manifested primarily by slight 
limitation of motion, occasional instability, mild swelling 
and complaints of weakness and pain; impairment of each ankle 
is no more than moderate.  

5.  The veteran underwent a total left knee replacement on 
February 24, 2000.  

6.  Prior to February 24, 2000, the veteran's chondromalacia 
of the left knee with degenerative changes was manifested 
primarily by slight limitation of motion, crepitus and 
complaints of pain and stiffness.  

7.  From February 25, 1999, to February 24, 2000, there was 
demonstrable instability of the left knee with tenderness 
over the joint line, which together were productive of severe 
impairment.  

8.  The veteran's lumbar spine disability is manifested 
primarily by limitation of motion, complaints of low back 
pain and intermittent numbness and tingling in the left lower 
extremity with some weakness in the left foot.  

9.  The veteran's eczema is manifested by complaints of 
intermittent itching and crusting on the chest, back, thighs, 
arms, neck and feet; no more that slight symptoms have been 
demonstrated   




CONCLUSIONS OF LAW

1.  Prior to August 1, 1993, the criteria for a rating in 
excess of 10 percent for right ankle disability were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (1993).  

2.  Prior to August 1, 1993, the criteria for a rating in 
excess of 10 percent for left ankle disability were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5271 (1993).  

3.  The criteria for reduction of the 10 percent rating for 
left ankle disability and reduction of the 10 percent rating 
for right ankle disability, effective August 1, 1993, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.344 (2000).  

4.  Subsequent to July 30, 1993, the criteria for a rating in 
excess of 10 percent for right ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2000).  

5.  Subsequent to July 30, 1993, the criteria for a rating in 
excess of 10 percent for left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.49, 4.71a, Diagnostic Codes 5003, 5271 (2000).  

6.  Prior to left total knee replacement on February 24, 
2000, the criteria were not met for a rating in excess of 10 
percent for the veteran's chondromalacia of the left knee 
with degenerative changes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2000).  

6.  The criteria for a 30 percent rating for instability of 
the left knee were met from February 25, 1999, to February 
23, 2000.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  

7.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2000).  

8.  The criteria for a compensable rating for eczema have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the claims file was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCCA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, ant the veteran has been provided 
current examinations.  The veteran has been informed of the 
evidence necessary to substantiate his claim and of the 
evidence that he should submit to substantiate his claim.  
There is no outstanding evidence that should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding his 
appeal without first affording the RO an opportunity to 
consider his claims in light of the VCAA.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected left and right ankle 
disabilities, his left knee disability, his low back 
disability and his eczema.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as noted 
below.  

Briefly, service medical records show that in the 1960s the 
veteran was evaluated and treated for complaints of low back 
pain and was diagnosed as having herniated nucleus pulposus 
at the L5-S1 level.  In the 1970s the veteran suffered 
bilateral ankle sprains while playing basketball.  In the 
early1980s the veteran experienced numbness along the lateral 
aspect of his left thigh, which was felt to be due to his 
back.  He injured his left knee and complained of pain and a 
popping sound in his knee; examination showed swelling.  He 
was diagnosed as having supra patellar strain.  In early 
1982, the veteran was treated for eczema over his entire 
lower trunk.  In late 1982, the veteran was seen with 
complaints of recurrent back pain.  

At VA examination in March 1983, the veteran gave a history 
of eczema on his shoulders, chest and groin and said he had 
eczema periodically.  The examiner stated that physical 
examination showed no evidence of eczema.  X-rays revealed 
narrowing of the intervertebral joint space between L-4 and 
L-5.  Slight degenerative bone and joint changes were also 
present where there were small bony spurs projecting from the 
anterior articular aspect of the vertebral bodies of L-4 and 
L-5.  The radiologist stated that X-rays of the left knee and 
both ankles revealed evidence of some degenerative bone and 
joint changes.  There was also some effusion at the 
suprapatellar pouch of the left knee.  At a VA special 
orthopedic examination in March 1983, the physician noted the 
veteran's history of back, left knee and bilateral ankle 
injuries in service.  The veteran reported catching and 
popping in the left knee if he sat too long with the knee 
flexed.  He said the left knee also bothered him after 
walking a good deal or after doing two flights of stairs.  On 
examination, there were full motion of the back and slightly 
decreased sensation to pin prick in the left thigh.  Motion 
of the ankles was normal.  There was no instability of the 
knees.  There was chondromalacia of the left knee.  The 
impression included chronic lumbosacral strain, mild 
sciatica, left leg, with decreased sensation in the lateral 
thigh, recurrent sprains of the ankles and chondromalacia 
with degenerative changes of the left knee.  

In a letter dated in March 1983, Edmond W. Gardner, M.D., 
reported that he had seen the veteran for eczema in October 
1981 and January 1982.  Dr. Gardner stated at the time of his 
last examination in January 1982, the veteran had a nummular 
eczema of the extremities, which was treated with topical 
steroids and Atarax.  Dr. Gardner said he had not seen the 
veteran since January 1982.  

In a rating decision dated in September 1983, the RO granted 
service connection for chronic lumbosacral strain, 
chondromalacia left knee with degenerative changes, residual 
sprain right ankle with degenerative changes, residual sprain 
left ankle with degenerative changes and eczema.  The RO 
assigned a 10 percent rating for chronic lumbosacral strain 
and assigned a noncompensable rating for each of the other 
disabilities.  

At a VA examination in September 1984, the veteran reported 
left knee swelling with exercise, standing or walking too 
far.  He said he was not able to bend down or get up without 
pain.  He said his right and left ankles were painful and 
tender with standing or walking too far.  He said he had back 
pain with leg numbness.  The veteran reported the eczema on 
his shoulders, chest and groin had been treated with 
ointments.  On examination, the skin on the shoulders, chest 
and groin was clear.  The veteran reported episodic problems 
with his back, left thigh and leg.  He reported his left knee 
was painful, tender, became swollen, popped and gave way and 
also said his ankles felt weak.  On examination, there were 
flexion of the back to 90 degrees, extension to 10 degrees 
and rotation to 25 degrees.  The veteran was able to heel and 
toe walk.  There was pain and crepitus of the left knee with 
full range of motion, no effusion.  The knee was stable.  
There was full range of motion of each ankle.  There was no 
swelling or deformity.  X-rays of the lumbar spine revealed 
narrowing of the intervertebral joint space between L4 and 
L5.  There was also some bony spurring, most pronounced at 
the region of L4 and L5.  X-rays of the knees and ankles 
revealed the presence of some degenerative changes, most 
evident in the knees, with spurring of the tibial spines.  
After clinical examination, the diagnoses were chronic 
lumbosacral strain with arthritis, chondromalacia patella, 
left, with arthritis, and chronic sprain, both ankles.  

In a rating decision dated in November 1984, the RO continued 
the previously assigned ratings.  

At a VA examination in August 1986, the veteran complained of 
increased pain with activities and said he could not lift, 
bend, kneel, squat or rise without pain and discomfort.  
X-rays of the ankles showed no fractures, dislocations or 
acute bone abnormalities.  Joint spaces of the ankles were 
well preserved.  There was very minimal narrowing of the 
medial joint space compartment of the left knee.  There were 
osteophytic spurs at the margins of the tibia and femoral 
condyles at the superior and inferior margins of the patella. 
The impression was mild degenerative changes consistent with 
osteoarthritis involving the left knee.  X-rays of the 
lumbosacral spine showed narrowing of the L4-L5 disc space 
height with osteophytic spurring and mild irregularity of the 
endplates at this level.  The impression was degenerative 
disease involving the L4-L5 level with no evidence of acute 
bone abnormality.  

At the VA clinical examination in August 1986, the veteran 
said he experienced discomfort in his low back with sitting 
more than 30 minutes.  He said his back was better with rest 
and was worse with activity.  He said he had left knee pain 
going up stairs, kneeling and sitting.  He said his left knee 
became swollen with any activity and gave way 2 to 3 times 
per day.  He said his ankles gave out easily, were stiff with 
discomfort and were painful with prolonged standing.  He 
reported that he had lost no time from work in the past 12 
months.  On examination, there was decreased muscle tone in 
the left quadriceps and left calf.  The left thigh was 1 
centimeter smaller in circumference that the right thigh, and 
the left calf was 2 centimeters smaller than the right calf.  
There was full range of motion of the left knee.  There was 
grating of the left patellofemoral joint.  There was 
tenderness in the left peripatellar area of the left knee.  
The diagnosis was left knee, patellofemoral arthritis with 
significant decrease in quadriceps.  There were flexion of 
the lumbar spine to 70 degrees, extension to 10 degrees and 
lateral bending to 20 degrees.  The diagnosis was residual 
herniated nucleus pulposus involving L5, with degenerative 
disc disease.  There was full range of motion of both ankles.  
There was 1+ swelling of the ankles, and the ankles were 
tender.  The diagnosis was status post bilateral ankle 
sprains, with resultant degenerative joint disease.  

In a rating decision dated in September 1986, the RO assigned 
a 20 percent rating for herniated nucleus pulposus, L4-L5, 
chronic lumbosacral strain.  The RO also awarded an increased 
rating, to 10 percent, for chondromalacia, left knee with 
degenerative changes, and awarded a 10 percent rating for 
each ankle for sprain residuals, with degenerative changes.  

VA outpatient records show that in December 1986, March 1987 
and July 1987 the veteran reported there was no change in his 
arthritis symptoms.  In November 1987, the veteran reported 
more back pain.  On examination, there was limited motion of 
the low back.  There was full range of motion of the left 
knee with crepitus and pain.  In August 1987, the veteran was 
seen in a VA dermatology clinic. He gave a history of eczema 
and treatment with lactincane lotion.  On examination there 
was no eczema.  There were several small areas of 
folliculitis and furuncles.  The veteran was advised to 
continue treatment.  

In a rating decision dated in February 1988, the RO continued 
the 20 percent rating for the veteran's lumbar spine 
disability, and in a rating decision dated in March 1988, the 
RO continued the 20 percent rating for lumbar spine 
disability, the 10 percent rating for left knee disability 
and the noncompensable rating for eczema.  

In October 1988, the impression of the radiologist after VA 
X-rays of the lumbosacral spine was demonstration of moderate 
degenerative joint disease at L4-L5 with vacuum disc affect, 
disc space narrowing and prominent osteophytes at this level.  
Smaller osteophytes were present at multiple levels in the 
lumbar spine.  There were mild to moderate degenerative 
changes in the left knee.  X-rays of the ankles revealed mild 
irregularity at the inferior aspect of both fibulas, probably 
related to old trauma.  There was also a bony fragment at the 
posterior aspect of the left ankle joint, representing a 
loose body within the joint and/or superimposed soft tissue 
calcification.  The radiologist said this likely related to 
old trauma.  The radiologist stated that no arthropathy was 
identified.  

At the VA examination in October 1988, the veteran reported 
that with strain or exercise he experienced swelling of his 
joints, stiffening or pain in the back, left knee and both 
ankles.  He also reported limping.  He said that medication 
did not relieve the discomfort or pain and that standing, 
walking or sitting aggravated the condition and was followed 
by pain and/or swelling in 2 to 3 days.  He said that joint 
swelling and/or pain occurred with very little exercise and 
that he was unable to perform light or strenuous activities 
due to concern with injury or aggravation of the condition.  
He reported that in the past 12 months he had lost 5 days of 
work due to general illnesses (colds, fevers and stomach 
problems).  On clinical examination, there were flexion of 
the lumbar spine to 75 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees and rotation to 30 degrees.  
There was no localized tenderness or spasm.  Range of motion 
of the left knee was from 0 to 130 degrees.  Strength was 
5/5, and there was no instability.  There was 1+ crepitus.  
Range of motion of the ankles was normal.  

In a rating decision dated in January 1989, the RO confirmed 
the 20 percent rating for the veteran's lumbar spine 
disability, the 10 percent rating for left knee disability, 
the 10 percent rating for left ankle disability and the 10 
percent rating for right ankle disability.  

VA outpatient records show that in May 1990 the veteran was 
seen in the orthopedic clinic.  His gait was normal; he was 
able to squat to 50 percent.  Range of motion of the left 
knee was 0 to 130 degrees.  There was no instability.  The 
examiner reviewed X-rays of the left knee.  His impression 
was left knee degenerative joint disease, moderate.  

In April 1991, VA X-rays of the left knee showed narrowing of 
the medial tibiofemoral joint space, with associated 
hypertrophic changes.  The radiologist noted moderate 
degenerative changes in the patellofemoral joint.  The 
impression was degenerative joint disease.  X-rays of the 
ankles showed no fracture, dislocation or significant 
degenerative change.  The impression was negative ankles.  

At a VA clinical examination in April 1991, the veteran gave 
a history of increasing pain and discomfort in his back, left 
knee and both ankles.  He said that he limped as a result of 
the condition of his ankles, and he said that all of these 
conditions were creating a much reduced activity level for 
him.  He said that activity aggravated all of the conditions 
and strenuous activity for more than 5 or 10 minutes was 
followed by swelling and pain.  He said that it took very 
little strain or exercise to create new swelling or pain.  
The veteran reported that in the past 12 months he had lost 5 
days from work due to general illnesses.  On clinical 
examination, the veteran ambulated with a normal gait.  He 
was able to squat 50 percent, and he was able to walk on his 
heels and toes.  Range of motion of the left knee was from 0 
to 125 degrees.  Strength was 5/5, and there was no 
instability.  There was 5 degrees genu varum.  Range of 
motion of both ankles was normal.  There was no instability 
or deformity.  After review of the X-rays, the clinical 
examiner diagnosed the veteran as having moderate 
degenerative joint disease of the left knee and minimal 
degenerative changes of the ankle joint, bilaterally.  

In a rating decision dated in July 1991, the RO continued the 
10 percent rating for left knee disability, the 10 percent 
rating for left ankle disability and the 10 percent rating 
for right ankle disability.  The veteran disagreed with this 
decision.  

At a VA examination in January 1992 the veteran reported that 
he had a history of ongoing problems with the skin condition 
around his neck.  He said that he had to treat the condition 
with lotion daily.  He said that he had uncontrollable 
itching if he did not use the lotion on a daily basis.  He 
said that as a result of a current flare-up he had a picture 
taken of his right upper leg, buttocks and low back.  He said 
he also got a periodic rash in the crotch area.  He said that 
due to restrictions on VA dermatology patients, it was very 
difficult to see a doctor at the VA outpatient clinic when 
problems arose.  The physician at the VA examination noted 
that the veteran denied having any current lesions.  The 
physician reviewed photographs presented by the veteran, 
which the veteran said had been take approximately two weeks 
before the examination.  The diagnosis was no lesions 
present, but photos may represent furunculosis.  The 
physician stated that nothing further could be determined 
from the photographs.  

In June 1992, the RO obtained additional VA outpatient 
records, some of which were previously of record.  Among the 
records was an April 1990 VA report of X-rays of the knees.  
The impression was bilateral degenerative changes of the 
knees, greater on the left than the right with little 
progression since October 1988.  The physician stated there 
was a possible loose body on the left with joint effusion.  

In a rating decision dated in February 1993, the RO proposed 
to reduce the evaluation for each ankle from 10 percent to 0 
percent.  The RO notified the veteran of the proposed 
reductions in a letter dated in March 1993.  The veteran's 
disagreement with the reductions was received in April 1993.  
In a rating decision dated in May 1993, the RO reduced the 
evaluation for each ankle from 10 percent to 0 percent, 
effective from August 1, 1993.  The RO issued a supplemental 
statement of the case addressing the reductions, and the RO 
also notified the veteran of the reduction in a letter dated 
in June 1993.  On a VA Form 21-4138 received at the RO in 
June 1993, the veteran stated that he wished to appeal the 
reduction and requested a new examination.  

At a VA examination in September 1993, the veteran stated 
that his eczema was disfiguring.  He reported increased pain 
and stiffness in his left knee and increased pain in both 
ankles limiting his ability to walk a reasonable distance.  
He said his left knee locked occasionally and felt like 
something was blocking the knee so that he could not extend 
it completely.  Examination of the left knee showed no 
swelling or deformity.  Range of motion was full extension 
with flexion to 135 degrees.  There was no instability, and 
there were no meniscal signs.  The right and left ankle 
showed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  There was crepitus with motion in the right ankle; 
the examiner stated that he noted no crepitus in the left 
ankle.  The clinical physician stated that X-rays of the 
right ankle showed minor degenerative changes and the left 
ankle showed the presence of an old avulsion type fracture.  
He said the left knee showed degenerative changes of a 
moderate degree.  His impression was early degenerative 
changes of the right ankle with evidence of old repeated 
ankle sprains on the left and moderate degenerative joint 
disease of the left knee.  

In a VA X-ray report dated in September 1993, the 
radiologist's impression was moderately severe osteoarthritic 
changes of the left knee.  He said there were slight 
degenerative osteoarthritic changes in both ankles, with no 
evidence of narrowing of the ankle joints.  His impression 
from review of X-rays of the lumbar spine was moderately 
severe spondylosis and osteoarthritic changes in the lumbar 
spine with severe degenerative joint disease at L4-L5 levels.  

At a September 1993 VA clinical examination of the lumbar 
spine, the physician stated there was no postural abnormality 
or fixed deformity.  The musculature of the back appeared 
normal.  There were forward flexion to 60 degrees, extension 
to 15 degrees, left and right lateral flexion to 30 degrees, 
and left and right rotation to 25 degrees.  There was no 
evidence of pain on motion.  There was decreased strength in 
the extensor hallucis longus on the left, and the right knee 
jerk was decreased compared to the left.  Ankle jerks were 
equal bilaterally.  There was some tenderness noted lateral 
to the lumbar spine in the lower lumbar area.  The veteran 
was able to walk on his toes and heels without difficulty, 
but had some discomfort rising from the squatting position.  
The physician stated that X-rays of the lumbar spine showed 
narrowing at the L4-L5 level with degenerative joint disease 
being noted as well as degenerative disc disease.  The 
impression was degenerative arthritis and degenerative disc 
disease, lumbar spine.  

At a September 1993 VA examination for peripheral nerves the 
veteran complained of weakness in the left lower extremity 
involving his great toe and ankle.  He stated he had a 
burning sensation in the medial aspect of the left thigh to 
the knee with numbness to the left lateral thigh.  On 
examination, there was diminished pin and light touch 
sensation over the left lateral thigh with hypoesthesia to 
the left medial thigh.  There was weakness, Grade IV/V, in 
the left foot, great toe and ankle.  The impression was left 
L5 radiculopathy.  

In a rating decision dated in February 1994, the RO continued 
the 10 percent rating for left knee disability, the 
noncompensable rating for the left ankle disability, the 
noncompensable rating for the right ankle disability and the 
noncompensable rating for eczema.  

In April 1994, the RO received additional VA outpatient 
records dated from July 1992 to March 1994.  In July 1992, 
the veteran reported that his knee pain continued as before.  
The examiner noted that both knees had crepitus.  In December 
1992, the veteran complained of exacerbation of pain in the 
left side of his back, which he said was worse in winter.  On 
examination, there was limited range of motion of the left 
knee described as mild.  There was neither effusion nor 
warmth.  The assessment was degenerative joint disease, 
stable, worsening likely secondary to season.  

In April 1993, the veteran reported that both ankles felt 
sore and uncomfortable if he stood for 15 minutes or walked 
for 15 to 20 minutes, including his normal daily activities.  
He also said he had knee pain and that his knees got tired.  
He also reported stiffness in his back in the early morning 
and said he found his back stiff during bending and twisting 
and after work.  In the report of X-rays of the knees taken 
in May 1993, the radiologist's impression was mild to 
moderate degenerative changes of both knees, essentially 
stable since April 1991.  The veteran was seen in the 
orthopedics clinic in May 1993.  He reported he had some left 
knee pain at the patella, and he said walking aggravated it.  
On examination, the veteran ambulated with a normal gait.  He 
squatted to 50 percent of normal.  The veteran was able to 
walk on his heels and toes.  There was slight genu varum, 
left greater than right.  Range of motion of the left knee 
was from 0 to 130 degrees, and there was crepitus.  Strength 
was 5/5, and there was no instability.  The clinical examiner 
stated that X-rays of the left knee showed moderately 
advanced degenerative joint disease with marked narrowing of 
the medial joint space.  The impression was degenerative 
joint disease of the left knee, moderately severe affecting 
all three compartments and moderately severe at medial with 
some genu varum.  The physician recommended that the veteran 
not participate in sports, running or serious physical 
activities.  

VA outpatient records show that in March 1994 the veteran 
complained of back pain after walking 1 or 2 blocks.  He said 
the pain radiated to both legs, primarily to his left knee.  
He also complained of pain in both knees after walking 1 or 2 
blocks, and he said that his knee pain increased during cold 
seasons.  He said that his left knee sometimes got locked 
with increased pain.  The veteran also complained of 
stiffness in both ankles after walking a couple of blocks.  
X-rays of the lumbar spine taken the following day showed 
marked disc space narrowing at L4-L5, with end plate 
sclerosis and osteophyte formation.  

In a rating decision dated in May 1994, the RO denied 
increased ratings for left knee disability, left ankle 
disability and right ankle disability.  The RO issued a 
supplemental statement of the case on these issues and on the 
evaluation of the service-connected eczema.  

VA outpatient records show that the veteran was seen in the 
orthopedic clinic in May 1994 with concerns regarding his low 
back and knees.  His overall symptoms and signs were stable, 
but chronic pain persisted.  Range of motion of the left knee 
was from 5 to 130 degrees with moderate crepitus.  When the 
veteran was seen as an outpatient in July 1994, he complained 
of left knee pain and pain with walking and sitting too long.  
He complained of ankle pain and stiffness, bilaterally.  The 
pain was better with range of motion, and he said the right 
ankle locked occasionally.  He also complained of low back 
pain with standing or sitting too long.  He reported that he 
woke up approximately two times a night with pain.  On 
examination, there was crepitance in both knees and in the 
right ankle.  In a July 1994 VA X-ray report concerning the 
right ankle, the radiologist stated there might be some 
minimal degenerative changes within the anterior tibial talar 
joint.  

At a hearing before a hearing officer at the RO in August 
1994, the veteran testified that his left knee locked up 
almost every day and his knee also gave out.  He said that 
while walking down stairs approximately two weeks before the 
hearing his left knee started to give out, but he was able to 
grab the railing and caught himself.  He testified that he 
had constant pain in his left knee.  The veteran testified 
that when he got up in the morning his left ankle was stiff, 
sore and painful.  He said the left ankle had some swelling 
when he stood.  He said the left ankle made clicking sounds 
and also made a rubbing sound and it felt like bone rubbing 
on bone.  He testified that the right ankle became swollen 
with standing.  He testified that pain in his right ankle was 
worse than the left.  He testified that his right ankle 
normally bothered him when he got up and that the right ankle 
also made a clicking and grinding sound.  The veteran 
testified that he did not take medication for his knee and 
ankle pain because the medicine upset his stomach.  

At the hearing, the veteran testified that he was having more 
back problems.  He testified that he experienced constant low 
back pain and woke up several times during the night to 
change his sleeping position.  He also testified that when he 
arose in the morning all his conditions were stiff and 
painful.  He testified that after walking short distances or 
minimal activity he experienced stiffness, pain and a wobbly 
gait or instability.  

The veteran testified that his skin condition flared up 
periodically and he kept it under control by applying Aloe 
Vera lotion every day.  The veteran testified that if he did 
not use the lotion, his skin became irritated and he got a 
rash.  

At a VA dermatology examination in September 1994, the 
veteran reported that he developed a severe skin rash as well 
as some sebaceous cysts and skin acne while he was stationed 
in Vietnam.  On examination, there appeared to be small acne-
like lesions around the neck area.  There was a little 
redness on the nose and side of the maxillary area, which 
appeared to be mild cases of acne rosacea.  The diagnoses 
were:  acne; status post sebaceous cysts removal; and acne 
rosacea of the face.  The physician ordered color 
photographs, which are in the claims file.  

At a VA orthopedic examination in September 1994, the veteran 
was able to walk on his toes and heels.  He was asked to 
squat, but stated that his knees were too stiff to go down 
more than perhaps 90 degrees with each knee.  Range of motion 
of the feet was dorsal flexion to 10 degrees and plantar 
flexion to 45 degrees.  The veteran stated that his knees 
became painful and stiff after sitting a while and then 
standing up.  He stated that he must be careful walking up 
and down stairs.  Range of motion of the left knee was from 0 
to 120 degrees.  The examiner stated that no effusion or 
instability was noted.  There was some slight mild crepitus 
behind the left patella.  The veteran stated that his knees 
felt very stiff if he attempted to force the joint a little 
bit in the range of motion.  

The veteran stated that over the years his lumbosacral range 
of motion had become stiff.  He stated that he had some 
aching if he sat too long in one position and tried to stand.  
He also complained of some ache in his lumbosacral area.  He 
reported just a little numbness and just a little faint 
burning tingling sensation in the right left [sic] lateral 
thigh, which was intermittent.  The physician stated that a 
clear history could not be elicited as to radiation or 
radiculopathy in either leg.  On examination, no scoliosis of 
the thoracic or lumbosacral spine was noted.  Palpation of 
the paraspinal muscles revealed no atrophy or spasm.  There 
was lumbar spine forward flexion to approximately 70 degrees.  
The veteran stated he felt very stiff in the lumbosacral 
area.  There was backward extension to 30 degrees with some 
lumbosacral discomfort.  There was lateral flexion to the 
right and left to 20 degrees.  There was rotation to the 
right and left to 30 degrees with minimal discomfort in the 
lumbosacral area.  

VA X-rays of the lumbosacral spine in September 1994 showed 
marked degenerative disc disease located between L4 and L5, 
osteoarthritis involving all of the lumbar vertebrae and 
marked bone spur formation involving the articular facets of 
L4-L5 and S1.  A CT of the lumbosacral spine showed minimal 
diffuse bulging of disc at L3-L4, a vacuum disc and mild 
facet spurring at L4-L5 and minor facet spurring at L5-S1.  
X-rays of the left knee showed bone spur formation, and the 
impression was minimal osteoarthritis involving the bones of 
the left knee.  X-rays of both ankles were negative.  

In a rating decision dated in October 1994, the RO denied 
entitlement to an increased rating for the veteran's service-
connected low back disability.  The veteran appealed this 
decision.  

VA outpatient records show that in November 1994 the veteran 
complained of pain in both knees, with more pain in the left 
knee.  The veteran said the pain was severe at times and that 
it affected his normal functioning.  The assessment was 
osteoarthritis, both knees and back.  The veteran was seen in 
a podiatry clinic in January 1995.  He stated that he had 
noticed a change in his gait.  The examiner noted the veteran 
had a history of chronic ankle sprains.  The veteran reported 
that his right ankle was more painful than the left ankle.  
On examination, there was diminished eversion range of motion 
at the subtalar joint, bilaterally.  The gastroc-soleus 
complex was noted to be tight with diminished dorsiflexory 
range of motion at the ankle joint.  The examiner noted the 
veteran exhibited pes cavus foot type.  The veteran's gait 
revealed that he was inverting his foot throughout the gait 
cycle.  The assessment was:  gastroc equinus, bilaterally; 
calcaneal varus, bilaterally, with pes cavus; and lateral 
ankle instability, right greater than left.  The examiner 
requested orthotics.  

VA outpatient records show that in April 1995, the veteran 
complained of worsening knee pain, right greater than left.  
On examination of the knees, there was slight tenderness and 
significant crepitus, bilaterally.  There was full range of 
motion in the knees.  The physician recommended continuing 
mild to moderate activity to maintain full range of motion of 
the knees and Feldene for severe pain.  In August 1995, the 
veteran complained of pain in his low back.  Neurological 
examination was normal with normal motor strength and sensory 
system except for the left thigh.  The veteran reported no 
urinary or fecal incontinence.  The physician requested an 
electromyography (EMG) study.

The veteran was seen in a VA physical medicine and 
rehabilitation service clinic in October 1995.  He was noted 
to have a 30-year history of low back pain with extensor left 
hallucis longus weakness.  The veteran reported the flare-up 
of low back pain over approximately the past two months.  On 
examination, there was moderate tenderness to palpation in 
the lumbar paraspinal region.  There was strong leg raising 
with hamstring discomfort.  There was full range of motion of 
the trunk.  The veteran's gait was within normal limits, and 
he was able to heel and toe walk.  Strength was 5/5 except 
for left extensor hallucis longus, which was 4/5.  An EMG 
study showed abnormalities localized to the L5 root on the 
left.  Polyphanic, large motor units indicated chronic 
changes consistent with renervation in the L5 distribution.  
There was no acute evidence of radiculopathy.  The clinical 
assessment was degenerative joint disease with old left L5 
radiculopathy with residual sensory component (or mechanical 
radiation?).  The physician prescribed physical therapy and 
recommended decreased energy absorbing shoe soles, aerobic 
fitness, weight loss, swimming and home lumbar traction.  

VA outpatient records show that in December 1995, the veteran 
reported slight improvement in the lumbar pain.  He reported 
that his knee pain, right more than left, had become more 
problematic.  The reported he had no benefit from a sample of 
Capsin, and he agreed to a trial of Naprosyn.  In January 
1996, the veteran complained of continued knee pain, which he 
said was worse at night or with a lot of activity.  On 
examination of the knees, there was crepitus, bilaterally.  
An examination report dated in February 1996 shows that the 
veteran complained of pain in both knees while walking.  On 
examination, there was crepitus in both knees.  Both knees 
had normal range of motion, but were painful.  Progress notes 
dated in April 1996 and August 1996 show complaints of 
continued bilateral knee pain.  

VA outpatient records shows that in January 1997, the veteran 
complained of bilateral knee pain going up and down stairs.  
On examination there were apprehension in both knees and 
crepitus in both knees with flexion.  The impression was 
patellofemoral pain secondary to chondromalacia.  When seen 
at a podiatry clinic in February 1997, the veteran complained 
of stiff ankle joints.  He also complained of "loose 
ankles".  He said that when he walked in snow or on uneven 
pavement, his ankles, mostly the right ankle, turned in.  On 
examination of the ankles, there was tenderness on palpation 
of the lateral ligaments, bilaterally.  The assessment was 
ligamentous laxity, ankles, right greater than left.  In a 
general note dated in May 1997, it was noted that the veteran 
complained of worsening pain in his knees and ankles.  At the 
podiatry clinic in August 1997, the veteran reported he 
continued to have severe ankle pain.  

VA outpatient records show the veteran presented at a 
podiatry clinic in January 1998 with painful ankles and 
knees.  He reported that his current orthotics, which were 
more than two years old, decreased his pain initially.  On 
examination, the veteran had full inversion, but little to no 
eversion; dorsiflexion and plantar flexion were full.  The 
assessment was subtalar joint arthritis, bilaterally.  The 
plan included a request to prosthetics for a new pair of 
orthotics.  X-rays of the ankles were taken in January 1998.  
The impression was mild tibiotalar degeneration, left ankle, 
and remote trauma to medial malleolus, right ankle.  At a 
follow-up podiatry visit in April 1998, the veteran had no 
complaints with the orthotics.  After examination, the plan 
included discussing ankle arthroscopy for the future.  

At a VA orthopedic examination in November 1998, the veteran 
reported that he had left knee pain every day and that the 
pain had become more severe recently.  He also complained of 
stiffness and crepitus and said he had great difficulty going 
up or down stairs.  He reported occasional episodes of severe 
pain and said that his left knee was always unstable.  In 
addition, the veteran complained of bilateral ankle pain.  
The veteran reported that he had intermittent and variable 
low back pain with occasional episodes of severe back pain.  

At the November 1998 examination, range of lumbosacral motion 
showed flexion to 75 degrees, extension to 20 degrees and 
right and left lateral flexion to 15 degrees.  There was no 
spasm or deformity.  Sensory examination was normal except 
for a patch of hypesthesia in the left lateral thigh.  The 
hypesthesia did not extend distal to the knee.  Examination 
of the left knee showed extension to 10 degrees and flexion 
to 130 degrees.  There was no effusion, and the ligaments 
were normal.  There was no pain to patellar pressure; there 
was moderate crepitus on range of motion testing.  
Examination of both ankles showed dorsiflexion to 20 degrees, 
plantar flexion to 40 degrees, inversion to 30 degrees and 
eversion to 20 degrees.  There was full subtalar motion.  

The physician at the November 1998 VA examination noted that 
X-rays taken that day showed moderately severe degenerative 
disc disease from L4 to the sacrum.  X-rays of the left knee 
showed advanced degenerative joint disease with viracept 
deformity and possible posterior loose body.  X-rays of the 
left ankle showed post-traumatic changes of the medial 
malleolus, and X-rays of the right ankle were normal.  After 
review of the X-rays and clinical examination, the physician 
stated that the veteran had reasonably significant objective 
impairment based on his lumbosacral spine and both knees.  He 
said the veteran's walking and standing activities had been 
greatly diminished due to bilateral knee degenerative joint 
disease.  The physician stated that the veteran was a 
candidate for left total knee replacement, but had been 
encouraged to wait as long as he could for that surgery.  The 
physician stated that the veteran had had to curtail his home 
activities and had largely given up his sports activities.  
He said the veteran was on a restricted exercise program 
consisting of controlled walking, bicycling and weight 
training.  

In a supplemental report dated in August 1999, the physician 
who conducted the November 1998 examination stated that he 
did not observe incoordination, weakened movement or 
excessive fatigability during the examination.  The physician 
also stated that the veteran did not express or complain of 
flare-ups, but rather stated that his pain was chronic and 
persistent and in fact bothered him every day.  

In statements dated in December 1998, three co-workers of the 
veteran stated that they had observed over the years that the 
veteran had increased problems walking, particularly on 
stairs.  They noted that he had increasing problems with his 
knees, often moaning and grimacing when sitting or rising 
from a chair.  One of the co-workers also noted that the 
veteran had major difficulty stooping or bending at the knee 
to pick up, move or carry items that had been dropped or 
placed on the floor.  They said the veteran seemed to have 
pain in his back, knees and legs.  

In a letter dated in December 1998, the veteran's wife stated 
that in the past three years her husband's back and knee 
conditions had deteriorated considerably.  She said he 
complained of pain and discomfort on a daily basis.  She said 
the veteran could not walk easily due to problems with his 
knees.  She said that due to the veteran's back and knee 
conditions, his gait had changed and was unsteady on anything 
other than a flat surface.  She described the veteran's 
difficulty climbing stairs stating he usually took one step 
at a time and at times used his hands in a semi-crawl going 
up steps due to the pain and discomfort.  She stated the 
veteran had a difficult time doing tasks that required 
bending, climbing or prolonged standing.  She said the 
veteran could not squat and complained of discomfort and 
moaned when he had to stoop, climb, walk quickly or twist his 
legs.  

VA outpatient records show the veteran was seen for follow-up 
in a podiatry clinic in December 1998.  The veteran's primary 
complaint was his knees.  On examination, there was mild 
swelling of the ankles, bilaterally with crepitus and minimal 
pain.  The assessment was ankle arthritis, bilateral.  

At a VA orthopedic examination in February 1999, the veteran 
stated that his major problem was his back and knees.  He 
said his ankles also hurt most of the time.  He said that his 
job required him to sit for long periods and when he stood 
after sitting for an hour, his left knee was extremely sore 
and painful and occasionally gave out.  He also reported that 
he had great trouble going up and down stairs because of the 
left knee.  In discussing his back, the veteran reported he 
had numbness on the dorsum of this left foot and was unable 
to walk on his left heel.  On examination, his back had 90 
degrees of flexion and no extension.  There were knee jerks 
and ankle jerks, bilaterally.  The veteran was unable to walk 
on his left heel and had definite weakness of the foot 
dorsiflexors and the toe extensors on the left.  There was 
definite hypesthesia to light touch on the dorsum of the left 
foot, which the physician said corresponded to the L5 
dermatome.  

At the February 1999 examination, range of motion of the left 
knee was 0 to 120 degrees.  There was 3-4+ crepitation on 
flexion and extension.  The joint line was extremely tender, 
and there was 1-2+ laxity in the medial collateral ligaments 
and 1+ in the anterior drawer sign.  The lateral collateral 
ligament was quite tight.  Both ankles had normal range of 
motion, but they were quite tender over the tibiotalar 
joints, bilaterally.  There was 1+ pitting edema pretibial on 
the left, to the mid-leg. 

VA outpatient records show that in July 1999, the veteran 
reported that his left knee had become more painful and 
swollen in the past week or so.  He said the pain was worse 
when walking and eased with rest.  He asked for a cane, which 
the physician prescribed.  It was issued by the prosthetics 
service later that day.  The veteran was seen at a physical 
and rehabilitation medicine clinic consultation in September 
1999 because of left knee pain and low back pain.  The 
veteran said his left knee had constant swelling, which 
intermittently worsened along with occasional locking, but no 
buckling.  The physician said that by the veteran's 
description the locking was probably pseudolocking.  The 
veteran said he had obtained a left knee brace 3 weeks ago 
and felt it helped his knee so much that he no longer needed 
the cane.  The veteran reported he was considering a left 
total knee replacement.  Physical examination was deferred 
due to time constraints.  

In a rating decision dated in December 1999, the RO continued 
the 10 percent rating for chondromalacia of the left knee 
with degenerative changes.  The RO awarded a separate 10 
percent rating effective February 25, 1999, for instability 
of the left knee resulting from chondromalacia and arthritis.  
The RO continued the 20 percent rating for low back 
disability and noncompensable ratings for right and left 
ankle disabilities.  The RO deferred the evaluation of 
eczema.  In December 1999, the RO also issued a supplemental 
statement of the case addressing those issues.  

At a VA dermatology examination in January 2000, the veteran 
reported he was currently being treated for multiple 
sebaceous cysts and for eczema.  He said his eczema usually 
returned in warm weather and at that time he had itching and 
crusting of the skin.  The physician stated that the veteran 
currently had a small amount of eczema on the abdomen and 
right thigh.  The physician said there were currently no 
ulcerations and there was no crusting of the skin.  The 
veteran said areas where it broke out included the chest, 
back, thighs, arms, neck and feet.  He said at those times 
his complaints were increased itchiness and small pruritic 
capsules.  The diagnoses were eczema and sebaceous cysts with 
multiple scars.  Color photographs are included in the claims 
file.  

In a letter dated in April 2000, Ray C. Wasielewski, M.D., of 
the Ohio State University Medical Center stated that the 
veteran underwent a left total knee replacement on February 
24, 2000.  

In a rating decision dated in May 2000, the RO discontinued 
the 10 percent rating for instability of the left knee, 
effective February 23, 2000, and also discontinued the 10 
percent rating for chondromalacia, left knee, with 
degenerative changes, effective February 23, 3000, because of 
the left total knee replacement on February 24, 2000.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.


Ankles

As outlined earlier, in a September 1983 rating decision the 
RO initially granted service connection for residual sprain 
right ankle, with degenerative changes and residual sprain 
left ankle with degenerative changes.  The RO assigned a 
noncompensable rating for each disability effective from the 
day following separation from service in 1983.  In a November 
1984 rating decision, the RO continued the noncompensable 
ratings.  In a rating decision dated in September 1986, the 
RO assigned a 10 percent rating for each ankle for sprain 
residuals, with degenerative changes, effective in April 
1986.  In a rating decision dated in January 1989, the RO 
continued the 10 percent rating for left ankle disability and 
the 10 percent rating for right ankle disability.  The 
veteran did not express disagreement with any of the 
foregoing decisions.  In a rating decision dated in July 
1991, the RO continued the 10 percent rating for left ankle 
disability and the 10 percent rating for right ankle 
disability.  The veteran disagreed with this decision.  

The veteran perfected his appeal relative the ratings for his 
ankles, but before the case was sent to the Board, the RO, in 
a February 1993 rating decision, proposed reduction of the 
ratings for the ankle disabilities from 10 percent to 
noncompensable for each.  The veteran disagreed with the 
proposed reductions.  In a rating decision dated in May 1993, 
the RO reduced the evaluation for each ankle for 10 percent 
to 0 percent, effective from August 1, 1993.  The RO notified 
the veteran of the reduction.  The veteran appealed, 
continuing to argue that his bilateral ankle disability had 
not improved, but had instead become worse.  In subsequent 
rating decisions, the RO continued the noncompensable rating 
for left ankle disability and for right ankle disability, and 
the veteran has continued his appeal.  

In view of this procedural history, the initial matter for 
the Board's consideration is entitlement to a rating in 
excess of 10 percent for each ankle disability prior to 
August 1, 1993.  The Board will then address the ratings 
subsequent to July 31, 1993 with consideration of whether the 
RO properly reduced the rating for each ankle from 10 percent 
to 0 percent, effective August 1, 1993.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, spasm, or satisfactory evidence of 
painful motion.  For the purpose of rating disability from 
arthritis, each ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f).  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.41a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2000).  

Based on the medical evidence on file, the Board concludes 
that a rating in excess of 10 percent for left ankle 
disability and a rating in excess of 10 percent for right 
ankle disability is not warranted prior to August 1, 1993.  
In the period prior to that date, the veteran's right and 
left ankle disabilities were manifested primarily by 
complaints of ankle pain on use.  Although X-rays showed 
minimal degenerative changes in the ankles, outpatient 
records do not show complaints or findings concerning the 
ankles and clinical examination in April 1991 showed no 
defect, deformity or instability of either ankle, and range 
of motion of each ankle was normal.  The Board concludes, 
therefore, that for the period prior to August 1, 1993, the 
left and right ankle disabilities warranted no more than the 
10 percent rating assigned for each.  There was no objective 
indication of weakness, incoordination or excess fatigability 
on use, and even with consideration of 38 C.F.R. §§4.40, 4.45 
and 4.59, the veteran's reports of swelling and pain on use 
do not, in the Board's opinion, meet or more nearly 
approximate the criteria for a 20 percent rating under any 
potentially applicable diagnostic code.  

As noted earlier, in its February 1993 rating decision, the 
RO proposed reduction from 10 percent to 0 percent for left 
ankle disability and right ankle disability based on review 
of VA outpatient records dated from April 1990 to April 1992 
and results of VA examinations in April 1991 and January 
1992.  The RO provided the veteran a period of 60 days to 
submit evidence that the proposed action should not be taken.  
The veteran did not submit additional evidence within 60 
days.  Following expiration of the 60 day period, the RO 
entered its May 1993 rating decision reducing the evaluation 
for left ankle disability from 10 percent to 0 percent and 
the rating for right ankle disability from 10 percent to 0 
percent, effective from August 1, 1993.  

In 38 C.F.R. § 3.344(a), VA has established specific 
requirements that must be met in order to reduce certain 
service-connected disability ratings.  In pertinent part, 
that section provides that it is essential that the entire 
record of examinations and the medical -industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary and episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  Paragraph (c) of 
§ 3.344 states that the provisions of paragraphs (a) and (b) 
of 38 C.F.R. § 3.344 apply to ratings that have continued for 
long periods at the same level (5 years or more).  

In this case, the 10 percent ratings for left and right ankle 
disabilities became effective in April 1986.  As the 
effective date of the reduction was August 1, 1993, which is 
more than 5 years later, reduction of the ratings requires 
compliance with the provisions of 38 C.F.R. § 3.344(a).  In 
this regard, review of the record reveals that VA X-rays of 
the ankles taken in March 1983 showed evidence of some 
degenerative bone and joint changes, and at that time motion 
of the ankles was normal.  Based on these findings, the RO 
assigned the initial noncompensable rating for residual 
sprain right ankle with degenerative changes and the initial 
noncompensable rating for residual sprain left ankle with 
degenerative changes, effective from February 1983.  In a 
November 1884 rating action, the RO continued the 
noncompensable rating for each ankle.  This followed a 
September 1984 VA examination at which the veteran complained 
his ankles felt weak.   X-rays showed some degenerative and 
joint changes of the ankles, but there was full range of 
motion of each ankle with no swelling or deformity on 
clinical examination.  

In a rating decision dated in September 1986, the RO assigned 
a 10 percent rating for each ankle for sprain residuals, with 
degenerative changes.  The increase followed the August 1986 
VA examination at which the veteran reported that his ankles 
gave out easily, were stiff with discomfort and were painful 
with prolonged standing.  On examination, there was 1+ 
swelling of the ankles, and they were tender.  There was full 
range of motion of the ankles, and X-rays of the ankles were 
negative.  The clinical diagnosis was status post bilateral 
ankle sprains, with resultant degenerative joint disease.  

Based on the results of a VA examination in October 1988, the 
RO, in a rating decision dated in January 1989, continued the 
10 percent rating for left ankle disability and the 10 
percent rating for right ankle disability.  At the October 
1988 examination, the veteran reported that with strain or 
exercise, he experienced swelling, stiffening or pain in both 
ankles.  X-rays of the ankles revealed mild irregularity at 
the inferior aspect of both fibulas, which the radiologist 
said was probably related to old trauma.  There was also a 
bony fragment at the posterior aspect of the left ankle 
joint, representing a loose body within the joint and/or 
superimposed soft tissue calcification.  The radiologist said 
this was probably related to old trauma.  The radiologist 
stated that no arthropathy was identified.  On clinical 
examination, range of motion of the ankles was normal.  

As was noted earlier, the RO stated that it based its 
reduction of the ratings for the veteran's bilateral ankle 
disabilities on the April 1991 VA examination, VA outpatient 
records dated from April 1990 to April 1992 and the January 
1992 VA examination.  As the RO relied on the results of the 
April 1991 VA examination in its July 1991 rating decision in 
which it continued the 10 percent rating for left ankle 
disability and the 10 percent rating for right ankle 
disability, that examination report may not be considered in 
the action to reduce those ratings.  The Board is left with 
the remaining evidence cited by the RO in its reduction 
action, in deciding whether the ratings were properly 
reduced.  Review of the record shows that the cited 
outpatient records include no complaints or findings 
concerning either ankle and that the January 1992 VA 
examination was a dermatology examination and did not concern 
the ankles.  In the absence of an examination as full and 
complete as those upon which the 10 percent ratings were 
authorized and continued, the criteria for reduction of the 
ratings cannot be met, and the 10 percent rating for left 
ankle disability and the 10 percent rating for right ankle 
disability must be restored effective August 1, 1993.  

Throughout the appeal, the veteran has argued not only that 
the ratings for his ankles should not have been reduced but 
that the ratings should have been increased.  Thus, the 
remaining matter for Board consideration with respect to the 
ankles is entitlement to ratings in excess of 10 percent for 
left ankle disability and 10 percent for right ankle 
disability subsequent to July 30, 1993.  Review of the record 
shows that since then X-rays have continued to show 
degenerative osteoarthritic changes, and the veteran has 
complained of ankle stiffness, weakness and pain on motion of 
both ankles.  Examinations have shown crepitus with motion of 
the right ankle, and at various times examinations have shown 
less than full range of motion of each ankle with instability 
and mild swelling.  Based on this evidence, the Board finds 
moderate impairment of each ankle and concludes that a rating 
in excess of 10 percent is not warranted for the veteran's 
left ankle disability or his right ankle disability.  
Throughout the period plantar flexion was nearly complete, as 
was dorsiflexion, with the exception of one examination at 
which the veteran could dorsiflex each ankle to half the 
normal range.  There was no medical evidence of weakness, 
incoordination or excess fatigability on use, and even with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the degree 
of limitation of motion and the presence of occasional mild 
swelling, instability and pain on use do not, in the Board's 
opinion, meet or more nearly approximate the criteria for a 
20 percent rating under Diagnostic Code 5271, which denotes 
severe impairment.  Further, there is no indication of 
ankylosis or deformity of any joint, which would be required 
for a rating higher than 10 percent under any other 
potentially applicable diagnostic code.  

Left knee

Review of the record shows that in service the veteran 
injured his left knee and complained of pain and a popping 
sound in the knee, and examination showed swelling.  At his 
initial VA examination in March 1983, the veteran reported 
catching and popping of the left knee if he sat too long and 
also reported his knee bothered him after walking a good deal 
or using stairs.  X-rays showed some degenerative bone and 
joint changes, and there was some effusion at the 
suprapatellar pouch of the left knee.  On examination, there 
was chondromalacia of the left knee.  There was no 
instability.  The RO granted service connection for 
chondromalacia, left knee, with degenerative changes and 
assigned a noncompensable rating.  The noncompensable rating 
was continued in a November 1984 rating decision following a 
September 1983 VA examination at which the veteran reported 
left knee swelling with exercise, standing or walking too 
far.  On examination, the knee was stable.  There were pain 
and crepitus of the left knee with full range of motion and 
no effusion.  

At a VA examination in August 1986, the veteran reported left 
knee pain and swelling with activity and said the knee gave 
way 2 to 3 times a day.  On examination, there was atrophy of 
the left thigh and calf.  There was full range of motion of 
the left knee.  There was grating of the left patellofemoral 
joint, and there was tenderness in the left peripatellar area 
of the left knee.  X-rays showed mild degenerative changes, 
which a radiologist said were consistent with osteoarthritis 
involving the left knee.  In a rating decision dated in 
September 1986, the RO awarded an increased rating, to 10 
percent, for chondromalacia, left knee with degenerative 
changes.  Subsequent outpatient records showed no change in 
left knee symptoms, and the RO continued the 10 percent 
rating in its February 1988 rating decision.  At the October 
1988 VA examination X-rays showed mild to moderate 
degenerative changes in the left knee, and on clinical 
examination range of motion of the left knee was from 0 to 
130 degrees.  There was 1+ crepitus; there was no instability 
and strength was 5/5.  The RO continued the 10 percent rating 
for left knee disability in its January 1989 rating decision.  
The veteran did not express disagreement with any of the 
foregoing rating decisions.  

Thereafter, in a July 1991 rating decision, based on VA 
outpatient records and the April 1991 VA examination results, 
the RO continued the 10 percent rating for left knee 
disability.  The veteran appealed.  Review of the VA 
outpatient records, the April 1991 VA examination report and 
subsequent outpatient treatment records and examination 
reports, including reports of the VA examinations in 
September 1993, September 1994, November 1998 and February 
1999, shows that prior to February 24, 2000, when the veteran 
underwent a total left knee replacement, his chondromalacia 
of the left knee with degenerative changes was manifested 
primarily by slight limitation of motion of the knee with 
crepitus and complaints of knee pain and stiffness.  

For the purpose of rating disability from arthritis, each 
knee is considered a major joint.  38 C.F.R. § 4.45(f).  
Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2000).

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 address limitation of motion of the knee.  
Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a zero percent rating.  For a 10 percent 
rating, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a zero percent rating.  A 10 percent rating 
requires extension limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating.  A 50 
percent rating requires extension be limited to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for severe knee 
impairment with recurrent subluxation or lateral instability.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
rating.  Symptoms due to the removal of the semilunar 
cartilage of either knee warrant a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Remaining diagnostic codes pertaining to the knee and leg 
concern ankylosis of the knee and impairment of the tibia and 
fibula in terms of malunion or nonunion.  In this case, 
however, there is no indication of the presence of ankylosis 
involving the left knee, nor is there any indication of past 
or present malunion or nonunion of the left tibia or fibula.  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee to at least meet the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

As noted above, the veteran's chondromalacia with 
degenerative changes is manifested primarily by slight 
limitation of motion and varying levels of crepitus with 
complaints of swelling and pain on use.  The veteran has 
active left knee motion ranging from 0 to 10 degrees 
extension and from 120 to 130 degrees flexion, most often 
measuring from 0 degrees extension to 130 degrees flexion.  
The extent of limitation of flexion does not warrant a 
compensable rating under Diagnostic Code 5260.  While 
Diagnostic Code 5261 provides a 10 percent rating for 
limitation of extension to 10 degrees, limitation to that 
extent was shown on only one examination.  However, the 
limited motion together with the X-ray evidence of 
degenerative changes of the left knee along with the 
crepitus, which serves as evidence of painful motion, 
confirms that chondromalacia of the left knee with 
degenerative changes is properly rated as 10 percent 
disabling under Diagnostic Code 5003.  See 38 C.F.R. § 4.59.  
In the absence of evidence indicating more severe limitation 
of motion or that the chondromalacia with degenerative 
changes is productive of incoordination, weakened movement, 
or excess fatigability, the Board cannot find that the 
chondromalacia with degenerative changes meets or more 
closely approximates the criteria for a rating higher than 10 
percent under any potentially applicable diagnostic code.  
See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further review of the medical evidence related to the 
veteran's service-connected left knee disability shows that 
at the February 25, 1999, VA examination there was 
demonstrable instability of the left knee with tenderness 
over the joint line.  The objective evidence of up to 2+ 
ligamentous laxity and the extreme tenderness over the joint 
line combine to indicate severe impairment, warranting a 
separate 30 percent rating for instability of the left knee 
under Diagnostic Code 5257 from February 25, 1999, to 
February 23, 2000, the day before the left total knee 
replacement.  Prior to the February 25, 1999, VA examination, 
the veteran complained of instability of the left knee, but 
findings reported in the VA outpatient records and at the 
earlier VA examinations did not show instability of the left 
knee or suggest recurrent subluxation of the left knee that 
would warrant a separate compensable rating based on 
instability.  Further, the service-connected disability does 
not include dislocated semilunar cartilage and there was no 
medical evidence of locking.  Therefore, there was no basis 
for the assignment of a separate 20 percent rating under 
Diagnostic Code 5258.  

Lumbar spine

The veteran's service-connected low back disability is 
currently rated 20 percent disabling under Diagnostic Code 
5293, the code for intervertebral disc syndrome.  Under that 
code, moderate intervertebral disc syndrome involving 
recurring attacks warrants a 20 percent rating.  Severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief warrants a 40 percent rating.  A 60 
percent rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  

The Board notes that VA General Counsel has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the lumbar vertebrae, and 
she concluded that 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  See VAOPGCPREC 36-97.  As was noted 
earlier, 38 C.F.R. § 4.40 concerns lack of normal endurance, 
functional loss due to pain and pain on use during flare-ups, 
and 38 C.F.R. § 4.45 addresses weakened movement, excess 
fatigability and incoordination.  

Under the Rating Schedule, a 20 percent rating for 
lumbosacral strain requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if some of the above are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2000).  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating; severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  

Ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2000).  

In addition to musculoskeletal ratings found at 38 C.F.R. 
§ 4.71a, the Rating Schedule has separate ratings for 
impairment of the peripheral nerves.  Paralysis of the 
sciatic nerve, neuritis of the sciatic nerve and neuralgia of 
the sciatic nerve are found respectively at 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620 and 8720 (2000).  Under 
the provisions of 38 C.F.R. § 4.124, peripheral nerve 
neuralgia, characterized usually by a dull and intermittent 
pain in a typical distribution so as to identify the nerve, 
is rated on the scale for impairment of the nerve, with a 
maximum equal to moderate incomplete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See note 
preceding Diagnostic Code 8510.  

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; moderate incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Review of the record shows that the veteran's low back 
disability is manifested primarily by limitation of motion of 
the lumbar spine, intermittent numbness and tingling in the 
left lower extremity, slight weakness in the left thigh and 
left foot and complaints of low back pain; functional 
impairment is no more than moderate, which is consistent with 
the currently assigned 20 percent rating.  Radiographic and 
CT studies have identified degenerative disc disease and 
bulging of the disc at L4-L5 as well as osteoarthritis 
involving the lumbar vertebrae.  

Neurologic findings have been sensory for the most part, with 
some weakness of the left hallucis longus.  The veteran has 
complained of chronic, but variable, low back pain, and 
examination has shown somewhat restricted lumbar spine motion 
with discomfort.  In 1995, at an examination during a period 
the veteran described as a flare-up, a physician found 
moderate tenderness to palpation in the lumbar paraspinal 
region, but there was at that time full rage of motion of the 
trunk.  Until the most recent VA examination in February 
1999, the veteran's forward flexion of the lumbar spine was 
to at least 70 degrees, backward extension was to at least 20 
degrees, and there was lateral bending to at least 15 degrees 
with rotation to 30 degrees.  The physician who conducted the 
November 1998 VA examination said the veteran did not report 
flare-ups and that he did not observe incoordination, 
weakened movement or excessive fatigability during the 
examination.  Inability to heel walk on the left and definite 
weakness of the foot dorsiflexors and toe extensors on the 
left became manifest only recently at the February 1999 VA 
examination.  There was also definite hypesthesia to light 
touch on the dorsum of the left foot corresponding to the L5 
dermatome.  At that time, the veteran was able to fully flex 
the lumbar spine, but there was no extension.  

The neurological findings of numbness and tingling in the 
left thigh and dorsum of the left foot and recent inability 
to left heel walk are appropriate to the site of the 
veteran's diseased disc, but associated functional impairment 
such as interference with normal gait has not been shown and 
the veteran has not complained of radiating pain.  The 
neurological impairment is therefore no more than mild.  
Although the low back pain experienced by the veteran has 
impaired his range of lumbar spine motion, he nevertheless 
retains a significant level of lumbar motion with only one 
exception when there was no extension (but full flexion) at 
the February 1999 examination.  Further, there has been no 
showing of incoordination, weakened movement or excessive 
fatigability associated with motion of the lumbar spine.  
Accordingly, with consideration of all pertinent disability 
factors, the Board concludes that the veteran's low back 
disability does not more nearly approximate the criteria for 
a 40 percent evaluation than those for a 20 percent 
evaluation under Diagnostic Code 5293.  

The Board has also considered whether a higher rating could 
be assigned under any other potentially applicable diagnostic 
code.  There has, however, been no showing of listing of the 
lumbar spine, positive Goldthwaite's sign, marked limitation 
of forward bending or muscle spasm, and although 
osteoarthritic changes are present, there had been no 
demonstration of abnormal mobility on forced motion, which 
would be required for a 40 percent rating under Diagnostic 
Code 5295 for lumbosacral strain.  

The components of the veteran's low back disability might be 
assigned separate evaluations based on functional impairment 
of the lumbar spine (Diagnostic Code 5289 or 5292) and 
functional impairment of the left lower extremity (Diagnostic 
Code 8520, 8620 or 8720) without violating the provisions of 
38 C.F.R. § 4.14, which prohibits pyramiding, that is, the 
evaluation of the same manifestations of a disability under 
different diagnoses.  

As to the component concerning the lumbar spine motion, as 
outlined earlier, range of motion studies have, with one 
exception, shown no more than slight limitation of motion of 
the lumbar spine, precluding consideration of a rating for 
ankylosis of the lumbar spine.  Even with consideration of 
paraspinal tenderness noted at one examination, the veteran's 
reports of chronic low back pain and application of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, incoordination or 
pain on movement of a joint and 38 C.F.R. § 4.59 regarding 
painful motion, the Board would conclude that no more than a 
10 percent rating based on limitation of motion of the lumbar 
spine could be assigned under Diagnostic Code 5292.  As to a 
separate rating based on sciatic neuropathy under Diagnostic 
Code 8520, 8620 or 8720, the Board earlier noted that the 
neurological component of the veteran's disability primarily 
involves numbness and tingling in the left lower extremity, 
slight weakness in the left thigh and left foot.  This has 
not been shown to interfere with a normal gait, and there is 
no medical evidence demonstrating that actual functional 
impairment represents more than mild incomplete paralysis of 
the sciatic nerve.  The Board therefore concludes that a 
rating greater than 10 percent would not be warranted for the 
left lower extremity under Diagnostic Code 8520, 8620 or 
8720.  

If the veteran's low back disability were assigned separate 
evaluations of 10 percent under Diagnostic Code 5292 for 
impairment of the lumbar spine and 10 percent under 
Diagnostic Code 8520, 8620 or 8720 for impairment of the left 
lower extremity, the combined evaluation for the components 
of the disability would be 20 percent, the same as the 
evaluation currently assigned.  38 C.F.R. § 4.25 (2000).  

Eczema

Under the Rating Schedule, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (2000).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

As was outlined earlier, the RO granted service connection 
for eczema in its March 1983 rating decision and assigned a 
noncompensable rating effective the day following the 
veteran's separation from service.  The RO continued the 
noncompensable rating over the following years, and it was 
from a February 1994 rating decision continuing the 
noncompensable rating that this appeal arose.  

At his hearing at the RO in August 1994, the veteran 
testified that he had periodic flare-ups of his skin 
condition and he kept it under control by applying Aloe Vera 
lotion every day.  None of the subsequent outpatient records 
in the file document complaints or findings concerning 
eczema.  

At a VA dermatology examination in September 1994, the 
examiner identified acne and acne-like lesions.  The 
diagnoses were:  acne; status post sebaceous cyst removal and 
acne rosacea of the face.  In its November 1996 remand, the 
Board requested that the veteran be examined during the 
active stage of his skin disability.  In an August 1998 
letter to the veteran, the RO requested treatment information 
from the veteran and requested that the veteran provide 
information about flare-ups of his skin condition and 
telephone or report to the nearest VA medical facility when 
he had a flare-up.  In his September 1998 response to the RO, 
the veteran did not respond with information about his eczema 
but said his cysts had flared-up approximately twice in 1998 
and that he had been treated at the VA outpatient clinic in 
Columbus, Ohio.  When the veteran was examined at the VA 
dermatology examination in January 2000, he reported that his 
eczema usually returned in warm weather and at that time he 
had itching and crusting of the skin.  He said that the areas 
where his skin broke out included the chest, back, thighs, 
arms, neck and feet.  On examination, there was a small 
amount of eczema on the abdomen and right thigh.  The 
diagnoses were eczema and sebaceous cysts with multiple 
scars.  

Although the veteran contends that his eczema is more 
extensive at times other than when examined by VA, he has not 
adequately identified a period during which the condition 
when the eczema is likely to be most active, nor has he 
provided or identified any medical or other objective 
evidence supportive of the claim.  The Board notes that in 
1997 the veteran reported that all his treatment for 
dermatology problems was at VA and that VA treatment records 
since 1994 are negative for any reference to eczema.  
Further, the veteran has testified that he keeps it under 
control with Aloe Vera lotion.  The only clinical evidence of 
the presence of eczema during the appeal period (and in fact 
from service separation in 1983) was at the VA dermatology 
examination in January 2000, when the physician noted a small 
amount of eczema on the abdomen and one thigh, with no 
ulceration or crusting.  Although the veteran reports he has 
had episodes involving other areas, there is no objective 
evidence of this, nor has there at any time been objective 
evidence of exfoliation, exudation or disfigurement 
associated with the service-connected eczema.  The Board 
therefore concludes that the veteran's eczema more nearly 
approximates the criteria for the currently assigned 
noncompensable evaluation than those for a compensable 
rating.  

The Board notes that as discussed in the Introduction, the RO 
has awarded a 10 percent rating for sebaceous cysts.  The 
rating was assigned under Diagnostic Code 7899-7819, which is 
rated as for eczema.  In its rating of the sebaceous cysts, 
the RO considered the presence of red pimple-like lesions or 
scars over the body.  As there is no evidence of separate 
eczema symptoms that in themselves would warrant a 
compensable rating, the Board need not consider whether a 
separate compensable rating for eczema would violate the rule 
in 38 C.F.R. § 4.14 against evaluation of the same 
manifestation under different diagnoses.  




Miscellaneous

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  Although the veteran's co-workers have 
commented on the veteran's difficulties with sitting, 
standing and walking for prolonged periods and in walking on 
stairs or rough terrain, neither they nor the veteran has 
reported that he has lost any time from work because of any 
service-connected disability.  The currently assigned 
evaluations contemplate industrial impairment, and the 
demonstrated manifestations of the disabilities are 
consistent with the assigned evaluations.  Until the left 
total knee replacement in February 2000, for which an 
appropriate rating has been assigned, there is no evidence 
that the veteran was at any time hospitalized due to any 
service-connected disability.  In the Board's judgment, the 
record does not indicate that the average industrial 
impairment resulting from any disability at issue would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating for right ankle 
disability, left ankle disability, left knee disability, 
lumbar spine disability or eczema are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for right 
ankle disability prior to August 1, 1993, is denied.  

Entitlement to a rating in excess of 10 percent for left 
ankle disability prior to August 1, 1993, is denied.  

Entitlement to restoration of a 10 percent rating for right 
ankle disability effective August 1, 1993, is granted.  

Entitlement to restoration of a 10 percent rating for left 
ankle disability effective August 1, 1993, is granted.  

Entitlement to a rating in excess of 10 percent for right 
ankle disability subsequent to July 31, 1993, is denied.  

Entitlement to a rating in excess of 10 percent for left 
ankle disability subsequent to July 31, 1993, is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with degenerative changes is 
denied.  

Entitlement to a 30 percent rating for instability of the 
left knee is granted from February 25, 1999, to February 23, 
2000.  

Entitlement to a rating in excess of 20 percent for lumbar 
spine disability is denied.  

Entitlement to a compensable rating for eczema is denied.  



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

